Citation Nr: 1600754	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  09-28 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel




INTRODUCTION

The Veteran served on active duty from June 1989 to March 1993.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied the Veteran's claims for service connection.  

The Board previously remanded this case in February 2013.  As the case must again be remanded, an extended discussion of the reasons for the prior remand and whether the Board's directives were met is unnecessary.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

On his July 2009 substantive appeal, the Veteran requested a hearing before a Decision Review Officer at the RO.  The Veteran withdrew this request in November 2011.  

In response to an October 2012 supplemental statement of the case, the Veteran submitted a second substantive appeal in December 2012 on which he indicated that he desired a Travel Board hearing.  This request was not associated with his claims file prior to the Board's February 2013 remand.  

In December 2015, VA sent the Veteran a hearing clarification letter to determine whether he still desired a hearing.  That same month, the Veteran stated that he desired to testify before a member of the Board at a videoconference hearing.  This case therefore must be remanded to allow for such a hearing.  


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the Montgomery, Alabama RO in accordance with his docket number.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

